In.an action, inter alia, to recover damages for wrongful death, the defendants appeal from an order of the Supreme Court, Kings County (Schneier, J.), dated February 4, 2000, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The exceptions to strict liability for owners of one- or two-family residences in Labor Law § 240 (1) and § 241 (6) were “enacted to protect those people who, lacking business sophistication, would not know or anticipate the need to obtain insurance to cover them against the absolute liability” (Milan v Goldman, 254 AD2d 263, 264; see also, Lombardi v Stout, 80 NY2d 290, 296; Van Amerogen v Donnini, 78 NY2d 880, 882). The Supreme Court erred in denying the defendants’ motion for summary judgment dismissing the complaint. Under the facts of this case, the defendants were entitled to the statutory exception (cf., Mandelos v Karavasidis, 86 NY2d 767). Ritter, J. P.,. Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.